Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147636 & (60)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 147636                            David F. Viviano,
  In re K. FARRIS, Minor.                                           COA: 311967                                       Justices
                                                                    Antrim CC Family Division:
                                                                    10-005512-NA

  _______________________________________/

         By order of October 23, 2013, the application for leave to appeal the August 8,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Sanders (Docket No. 146680). On order of the Court, the case having been decided on
  June 2, 2014, 495 Mich 394 (2014), the application is again considered, and it is
  GRANTED, limited to the issues: (1) whether and to what extent the collateral attack
  analysis in In re Hatcher, 443 Mich 426 (1993), extends to the due process issues
  disposed of by Sanders; (2) whether the Court of Appeals properly applied the plain error
  standard of review in light of Hatcher; (3) to the extent a collateral attack is permissible,
  whether the Court’s decision in Sanders applies retroactively to this case; and (4) if so,
  what is the appropriate remedy.

         The Legal Services Association of Michigan and Michigan State Planning Body
  for the Delivery of Legal Services to the Poor, American Civil Liberties Union Fund of
  Michigan, State Bar of Michigan Family Law and Children’s Law Sections, Michigan
  Coalition to End Domestic and Sexual Violence, National Association of Counsel for
  Children, UDM Juvenile Appellate Practice Clinic, and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.

         The motion for peremptory reversal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2014
         p0916
                                                                               Clerk